Citation Nr: 1815563	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-22 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

4.  Entitlement to a disability rating in excess of 30 percent for migraines, as a residual of a traumatic brain injury (TBI).

5.  Entitlement to a separate compensable disability for residuals of a TBI other than headaches.

6.  Entitlement to a compensable disability rating for hemorrhoids.

7.  Entitlement to a compensable disability rating for flat feet with hammertoe deformities.

8.  Entitlement to a compensable disability rating for pseudofolliculitis.

9.  Entitlement to a disability rating in excess of 60 percent for post-operative herniated nucleus pulposus of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the U.S. Army from September 1976 to September 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a January 2014 rating decision of the VA RO in Manila, Philippines.  The case is currently under the jurisdiction of the Winston-Salem RO.

In November 2017, the Veteran and his wife presented sworn testimony during a video conference hearing in Winston-Salem, North Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  

The Board also notes that the Veteran's TBI was certified as entitlement to an evaluation in excess of 30 percent for migraines.  However, as there is some indication that he may suffer from additional compensable TBI residuals, the Board will consider whether he is entitled to a separate evaluation for TBI residuals other than headaches.  This issue has also been recharacterized above.

The issues of service connection for sleep apnea and the right knee, increased ratings for hemorrhoids, flat feet, pseudofolliculitis, and the low back, and a separate evaluation for TBI residuals other than headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed PTSD is likely the result of his active military service.

2.  For the entire period on appeal, the Veteran's service-connected migraine headaches have been manifested very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.




CONCLUSIONS OF LAW

1.  The criteria for service connection are met for PTSD.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).

2.  The criteria for the assignment of a disability rating of 50 percent, but no higher, for service-connected migraine headaches have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims for service connection for a psychiatric disorder and for the highest schedular evaluation for headaches are granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I. Service Connection

The Veteran claims that his PTSD is the result of a parachute jump that resulted in a TBI while in service.  He, therefore, believes service connection is warranted.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for PTSD specifically requires that the record show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (requiring mental disorder diagnoses to conform with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).  

With regard to a present disability, November 2015 and September 2016 letters from the Veteran's private psychiatrist.  Although she does not specify, the Board will assume that the diagnosis conforms to the DSM-V diagnostic criteria.  The first elements of Shedden/Caluza and 38 C.F.R. § 3.304(f) are met.

With regard to an in-service event or stressor, the Veteran's service treatment records verify his 1994 TBI.  Moreover, he is service-connected for residuals of the TBI.  This confirms his claimed stressor.  The second elements of Shedden/Caluza and 38 C.F.R. § 3.304(f) are also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service stressor and his current PTSD.  The September 2016 private psychiatrist letter provides such a medical nexus.  The psychiatrist noted the Veteran's in-service TBI and indicated that it was the cause of his PTSD, depression, and anxiety symptoms.  There are no other opinions addressing the Veteran's diagnosed PTSD to contradict the private opinion.  Affording the Veteran the benefit of the doubt, the Board concludes that the final elements of Shedden/Caluza and 38 C.F.R. § 3.304(f) are also met.  38 U.S.C. § 5107(b) (2012).  The claim for service connection for PTSD is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected migraines have been evaluated as 30 percent disabling under Diagnostic Code 8100.  He seeks a higher rating.

Under Diagnostic Code 8100, a 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  However, the Board notes that, according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d ed. 2008), "prostration" is defined as "complete exhaustion."  Similarly, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007) defines "prostration" as "extreme exhaustion or powerlessness."

The Veteran was first examined for his current headaches claim in September 2011.  At that time, he complained of headaches occurring three times per week and lasting 6 hours.  He noted that they came on suddenly with nausea, light sensitivity, fatigue, and extreme pain that he rated as 10 out of 10.  He indicated that he is unable to do anything and must stay in bed during the headaches.  The examiner noted that he was unable to work, at least in part, due to his TBI residuals.

The Veteran was more recently examined in July 2012.  At that time, he complained of sharp, pounding headaches with occasional nausea and vomiting that lasted less than one day.  The examiner concluded that his complaints did not constitute prostrating attacks and noted that the Veteran was not working at that time due to pain.

The Board has reviewed the medical and lay evidence in the claims file and notes it is consistent with the VA examination reports.  The Veteran consistently reports frequent and severe headaches with difficulty working.  

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his headaches warrant a 50 percent evaluation for the entire period on appeal.  The medical and lay evidence supports severe and frequent attacks and economic inadaptability.  Although the examiners declined to label the Veteran's headache episodes as "prostrating attacks," the Board finds this is an appropriate label in light of their reported severity and the Veteran's inability to function during headaches .  Thus, the Board will afford the Veteran the full benefit-of-the-doubt and find that the totality of the evidence favors the assignment of a 50 percent rating.  This is the highest schedular evaluation available under Diagnostic Code 8100.

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 50 percent disability rating throughout the appeal period.  Assignment of staged ratings is not warranted.  See Hart, supra.

For all the foregoing reasons, the Board finds that a 50 percent rating, is appropriate for the entire period on appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to a disability rating of 50 percent for migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's remaining claims.  

With regard to the sleep apnea and right knee claims, the Veteran was not provided a VA opinion to address whether either of these disabilities was secondary to a service-connected disability, despite his current diagnoses, service-connected disabilities, and assertions that his sleep apnea and right knee disability may be secondary to service-connected orthopedic or neurological conditions.  These claims must be remanded for a VA examination and opinion to address this theory of entitlement.

With regard to the increased rating and separate rating claims, the Veteran was most recently examined for these claims in 2012.  At his hearing, he testified to a possible worsening of his symptoms for these disabilities.  In light of the length of time since the last VA examinations and the suggestion of possible worsening, these claims must be remanded for new VA examinations.  

Additionally, with regard to the hemorrhoids claim, the Veteran declined to undergo a rectal examination at his last VA examination.  As such, the Board does not have the necessary clinical information to decide this claim or grant a compensable evaluation.  He should be advised that the Board will be unable to fully evaluate his hemorrhoids if he again declines the appropriate physical examination.

Additionally, the Veteran identified outstanding private and VA treatment records at his Board hearing.  On remand, the AOJ should obtain these records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records from the Fayetteville VA Medical Center and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  Contact the Veteran and ask him to provide a signed release of information for any outstanding private treatment records relating to his claims on appeal.  The Veteran should specifically be asked to provide a release for any additional records from Dr. G. D.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  The Veteran should also be invited to submit copies of any relevant treatment records in his possession.

3.  Schedule the Veteran for VA examinations with appropriate examiners to address the nature and etiology of his sleep apnea and right knee disability and the current nature and severity of his flat feet, hemorrhoids, pseudofolliculitis, low back disability, and TBI residuals other than headaches.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examinations.  This must be noted in the examination reports.

With regard to the sleep apnea claim, the examiner must obtain a thorough history of the onset of the Veteran's sleep-related symptoms.  He or she must then state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current sleep apnea had its onset in service or was otherwise etiologically related to active service or was caused or aggravated by a service-connected disability.  In providing this opinion, the examiner must specifically address the Veteran's November 2017 hearing testimony that he experienced difficulty sleeping and stopping breathing during sleep while in service.  

With regard to the right knee claim, the examiner must obtain a thorough history of the onset of the Veteran's right knee symptoms.  He or she must then state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current right knee disability, including arthritis, had its onset in service or was otherwise etiologically related to active service or was caused or aggravated by a service-connected disability.  In providing this opinion, the examiner must specifically address the November 1994 service treatment records showing complaints of right knee pain, the in-service parachute jump with resulting TBI, and his complaints of right knee pain since service.  

With regard to flat feet claim, the examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected bilateral foot disabilities.  All appropriate testing should be performed.  

With regard to the hemorrhoids claim, the examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected hemorrhoids.  All appropriate testing should be performed.  The examiner should provide an opinion on the severity of the Veteran's hemorrhoids (mild, moderate, large) and whether the Veteran's noted anemia is related to his hemorrhoids.  

With regard to the pseudofolliculitis claim, the examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected skin disability.  All appropriate testing should be performed.  

With regard to the low back claim, the examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected low back disability.  All appropriate testing, including range of motion and neurological testing, should be performed.  

With regard to the TBI residuals claim, the examiner should identify any symptoms, other than headaches, that the Veteran currently manifests or has manifested that are attributable to his TBI.  All appropriate testing, including range of motion and neurological testing, should be performed.  The examiner should also attempt to differentiate between neurological symptoms related to the Veteran's TBI, service-connected low back and psychiatric disabilities, and any other nonservice-connected condition.  If the examiner is unable to determine this, he or she should so state.

Rationale for all requested opinions shall be provided. If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so. In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


